     Case 4:20-cv-00335-O Document 12 Filed 07/16/20                      Page 1 of 85 PageID 261



                       UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF TEXAS - FORT WORTH DIVISION

JOSEPH FRIEDHEIM, IASMIN                               §
FRIEDHEIM, and JF SOLUTIONS LTD.                       §
    Plaintiffs,                                        §
                                                       §
v.                                                     §
                                                       §
THOMAS HOEBER                                          §                  Civil Action No. 4:20-cv-335
   Defendant,                                          §
                                                       §
v.                                                     §                    JURY TRIAL DEMANDED
                                                       §
HÖEBER MEDIA, LLC,                                     §
   Plaintiff and Defendant.                            §
                         PLAINTIFFS’ FIRST AMENDED COMPLAINT

        Plaintiffs Joseph Friedheim, Iasmin Friedheim, and JF Solutions Ltd. come now to file

this First Amended Complaint against Thomas Hoeber and Höeber Media, LLC, in which they

seek a declaration regarding disputed ownership of copyrights for works created as works for

hire for JF Solutions Ltd. The plaintiffs also assert claims of fraud associated with this dispute,

including fraudulent acquisition of copyright registrations.

        Summarizing, Joseph and Iasmin Friedheim hired Thomas Hoeber to assist with graphics

design, website creation, and product photography for JF Solutions Ltd., a company that imports

alcoholic beverages from Portugal to be sold in specialty stores. This Amended Complaint is

filed primarily to drop Plaintiffs’ copyright infringement claim, add Höeber Media, LLC1 as a

Defendant, and correct a typo regarding the chapter of the Texas Civil Practice and Remedies

Code upon which Plaintiffs draw to support their declaratory judgment claims.

1
 This Court should note that there is some confusion regarding the identity of Defendant Thomas
Hoeber’s business entity. “Höeber Media, LLC,” recently added as an intervenor in this case (see Doc.
10), does not appear as an existing business entity in the Texas Comptroller entity search system. “Höeber
Media, LLC” instead appears as the business entity registered to Thomas Hoeber. But Höeber Media,
LLC does appear as an existing entity upon conducting a search through the Texas Secretary of State
entity search.

4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 1
     Case 4:20-cv-00335-O Document 12 Filed 07/16/20                      Page 2 of 85 PageID 262



                                             I.    PARTIES

1.      Plaintiff Joseph Friedheim is an individual residing in Grapevine, Texas. He can be

contacted through his counsel of record in this matter, the undersigned.

2.      Plaintiff Iasmin Friedheim is an individual residing in Grapevine, Texas. She can be

contacted through her counsel of record in this matter, the undersigned.

3.      Plaintiff JF Solutions, Ltd. is a Texas limited liability company located in Grapevine,

Texas which can be contacted through its counsel of record in this matter, the undersigned.

4.      Defendant Thomas Hoeber is an individual residing at 7001 Reatta Court, North Richland

Hills, Texas 76182, where he also may be served, as well as any other place he may be found.

5.      Defendant Höeber Media, LLC is a Texas limited liability company located at 2655

Myrtle Springs Ave., Dallas, Texas 75220 and may be served at that address or by its managing

member, Thomas Hoeber, who resides at 7001 Reatta Ct. North Richland Hills, Texas 76182.

This Court should note that Defendant Thomas Hoeber and Defendant Höeber Media, LLC are

referred to interchangeably in this pleading, as Thomas Hoeber, Managing Member of Höeber

Media, LLC, has treated Höeber Media, LLC as an alter-ego in the events described herein.

                               II.    JURISDICTION AND VENUE

6.      This Court has subject matter jurisdiction over the copyrighted infringement claim under

17 U.S.C. §§ 101, et seq. (the Copyright Act), 28 U.S.C. § 1331 (actions arising under U.S. law),

and § 1338(a) (actions arising under the act of Congress relating to copyrights).

7.      The Court has supplemental jurisdiction over state claims under 28 U.S.C. § 1367(a),

which are related to Plaintiffs’ copyright infringement claim and therefore within this Court’s

original jurisdiction, as these claims form part of the same case and controversy under Article III

of the United States Constitution.



4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 2
     Case 4:20-cv-00335-O Document 12 Filed 07/16/20                      Page 3 of 85 PageID 263



8.      The Court has personal jurisdiction because Defendants reside in this District.

9.      Venue is properly founded in this judicial district under 28 U.S.C. §§ 1391(b) and

1400(b) because a substantial part of the events giving rise to the claims in this action occurred

within the geographic area falling into the jurisdiction of the Northern District of Texas.

                                            III.     FACTS

10.     Plaintiffs Joseph and Iasmin Friedheim (“the Friedheims”) are owners of JF Solutions,

Ltd. (“JFS”), a Texas limited liability company which imports alcoholic beverages from

Portugal, where they are sold in specialty stores.

11.     A Portuguese artist acquainted with the Friedheims created the label art, logo, and other

marketing materials for JFS. This work was completed in 2015, and the artist recognized at the

time that the copyright belonged to JFS, as he produced included an explicit statement that the

copyright of all materials belonged to JFS on the documents. However, JFS did not file a

copyright application with the Library of Congress at that time.

12.     In 2015, while acquiring the state- and federally-required licenses and certifications to

begin importing their product, Plaintiffs reached out to Thomas Hoeber (“Hoeber”), Managing

Member of Höeber Media, LLC for help with graphics design, website creation, and product

photography.

13.     JFS requested that Hoeber make small changes to their existing artwork to comply with

requirements governing the sale of alcoholic beverages in the United States. These changes

impacted the information on the labels but were immaterial to the aesthetic of the labels; Hoeber

had no creative impact on the label art and is not a co-creator.




4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 3
  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                         Page 4 of 85 PageID 264



14.     Plaintiffs represented to Hoeber at the outset of their relationship that their budget for the

required graphics design work was minimal. Hoeber offered to perform the work in exchange for

two work tables, which Plaintiff Joseph Friedheim agreed to build for him.

15.     Over the course of the next year, the tables were completed and delivered by Joseph

Friedheim. Hoeber performed some of the graphics design work promised, but not all. During

this time, Hoeber expressed great interest in JFS and became friends with Plaintiffs.

16.     In July and August of 2016, JF Solutions, Ltd. paid Hoeber a total of $7,000 for website

development, creation of a business plan, and various other tasks. Hoeber performed some of this

work, but never completed a business plan, or significantly made progress on a JFS website.

17.     Joseph Friedheim eventually created the JFS website himself, and tasked Hoeber with

reviewing and revising the JFS website. Hoeber did not complete that review or clean up.

18.     From 2016 on, Hoeber appeared to be a friend of the Friedheims and began taking on and

assuming an executive role in JFS. In this role, he set up his own email address,

thomas@jf.solutions, and began corresponding on behalf of JFS using a signature indicating his

position in the company as the “Executive Director of Brand Development”:




4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 4
  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                         Page 5 of 85 PageID 265



The Friedheims did not request that Hoeber set himself up as the Executive Director of Brand

Development, but they were unsurprised, as Hoeber was acting as expected to in his role with

JFS.

19.     During most of 2017 and 2018 the Friedheims enjoyed a friendly relationship with

Hoeber. Thomas frequently ate dinner in their home and communicated with both of them

several times a day by text and email. The Friedheims funded business trips to Denver, Houston,

and Lisbon, Portugal, paying all of Hoeber’s travel expenses so that he could learn more about

the business. Hoeber’s graphic design firm produced a few marketing materials based on the

artwork previously created for the Friedheims. Hoeber’s firm was paid for this work, as shown in

Exhibit A. Hoeber also undertook to improve JFS’s website and social media presence. Hoeber

had complete access and passwords to all of the social media and domain accounts for JFS.

20.     Though the Friedheims had originally hired Hoeber for website development, Hoeber

never seemed to get around to performing any web development tasks. To accomplish the tasks

already given to Hoeber, the Friedheims hired two new web developers to make the

improvements that they had already paid Hoeber to complete.

21.     In June of 2018, the Friedheims again asked Hoeber for assistance with the business

website, which was operating very slowly and clearly needed the attention of a professional

developer. Hoeber never resolved the problem.

22.     In late 2018, the relationship between the parties began to sour. Hoeber’s behavior

toward the Friedheims became erratic and occasionally hostile. His words and behavior toward

vendors and other business contacts of JFS became more and more unprofessional. Hoeber

refused to reorder business cards and product postcards when asked to do so. When asked by




4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 5
  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                         Page 6 of 85 PageID 266



Joseph Friedheim to cease emailing or calling vendors, he became very upset. His emails and

text messages to the Friedheims became insulting, attacking Joseph Friedheim personally.

23.     In December of 2018, Hoeber failed to produce holiday marketing materials as agreed

and the Friedheims were compelled to create the materials themselves in an unnecessarily frantic

manner due to Hoeber’s failure to perform.

24.     As a result of Hoeber’s increasingly unacceptable behavior, the Friedheims severed ties

with him and with Höeber Media, LLC at the end of 2018. The Friedheims contracted with

another web developer to complete the website work that Hoeber had never finished.

25.     In January of 2019, Hoeber shut down the Friedheims’ business website and transferred

the domain name to his ownership. He began contacting the Friedheims with demands for money

in payment for work he claimed he had done, holding the website and domain name hostage. The

work in question had never been completed by Hoeber.

26.     Since the Friedheims were at that time paying a new contractor to do that work, they did

not pay Hoeber the money he demanded. The Friedheims acquired a new domain name and

proceeded with their new developer to replace the website that Hoeber had taken possession of

and over which he was asserting ownership.

27.     Later in 2019, Hoeber contacted the Portuguese artist who created JFS’s label artwork

and asked him to “sign over” the copyrights to the label artwork. Hoeber represented the

paperwork as a formality of no real consequence and the artist accepted the representation,

believing Hoeber to still be both a friend of the Friedheims and an agent of JFS.

28.     The artist signed the documents provided to him by Hoeber, not realizing that Hoeber no

longer worked for JFS and that the assignment he was executing was to Hoeber and not to JFS.




4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 6
  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                         Page 7 of 85 PageID 267



29.     Having thus secured the copyrights through fraudulent means, Hoeber threatened the

Friedheims with a civil suit, demanding to be paid for the rights to the artwork, and threatening

to damage JFS’s business relationships by defaming JFS and discouraging would-be purchasers

of JFS’s products.

30.     The artwork in question, attached as Exhibit B, is vital to JFS’s ability to market and sell

the products it imports.

31.     Plaintiffs filed for their own copyright certificates on the relevant works and received

those certificates effective December 11, 2019, attached as Exhibit C.

32.     The Declaration of Joseph Friedheim is attached as Exhibit D and incorporated by

reference as testimonial evidence in support of Plaintiffs’ claims.

         IV.     DECLARATION OF INVALID COPYRIGHT REGISTRATION

33.     Plaintiffs will show that Defendants committed fraud upon the Copyright Office by

deliberately misleading the creator of their registered works, as discussed above, for the purpose

of depriving Plaintiffs of the benefit of Plaintiffs’ works.

34.     The Copyright Office would not have allowed Defendants’ registrations to issue had it

been aware of the inaccurate authorship deliberately and fraudulently alleged by Defendants

under penalty of perjury.

35.     Additionally, Section 409 of the Copyright Act requires that an application based on a

compilation or derivative work include an identification of any pre-existing work or works that it

is based upon or incorporates, as well as a brief, general statement of the additional material

covered by the copyright claim being registered. 17 U.S.C. § 409(9) (2003).

36.     Plaintiff seeks a declaration regarding foundational facts which can be provided to the

Copyright Office and used to invalidate Reg. No. VA 2-159-069 and 2-159-066, both issued on



4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 7
  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                         Page 8 of 85 PageID 268



July 16, 2109, and pursuant to 17 USC § 411(a), ask the Copyright Office to examine the fraud

and determine whether invalidation or amendment of these registrations is appropriate.

                         V.     DECLARATION UNDER TEXAS LAW

37.       Plaintiff seeks a declaratory judgment pursuant to Chapter 37 of the Texas Civil Practice

and Remedies Code, Section 37.004 of the Declaratory Judgment Act which provides that a

person whose rights, status, or other legal relations are affected by contract, may have

determined any question of construction or validity arising under the contract, or obtain a

declaration of rights, status, or other legal relations thereunder.

38.       Defendants claim that JFS owes them a debt. Plaintiffs seek a declaration that JFS owes

Defendants nothing for any contract claim, copyright claim, fraud claim, or any other claim.

39.       Plaintiff wishes to avoid any further contact with Defendants, and reasonably wants to

adjudicate all claims that they are going to make now, in this suit. All Defendants must do to

eliminate this threat is state that there are no such claims, and then this declaration would be for

naught.

 VI.       FRAUD and DECEPTIVE TRADE PRACTICES ACT UNDER TEXAS LAW

40.       Defendants misrepresented themselves as agents of JFS and obtained a fraudulent

copyright assignment of materials owned by JFS. JFS has demanded that the copyright be

assigned to JFS, and Defendants have refused. Plaintiffs have been damaged by the disputed

ownership of their intellectual property.

41.       Defendants’ actions constitute a deceptive trade practice under Texas law, specifically

Section 17.46(a), warranting damages, treble damages, and attorney fees.




4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 8
  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                         Page 9 of 85 PageID 269



                      VII.      ECONOMIC AND ACTUAL DAMAGES

42.      Plaintiffs have sustained damages due to Defendants’ actions and claim the following:

      a. Any profits gained by Defendants for his use of the invalid registration and infringement;

      b. A declaration that the registered copyrights claimed by Hoeber are invalid;

      c. A declaration that Hoeber was not an author or owner of any work or proper registrant of

         any of JFS’s materials;

      d. A declaration that JFS owes Hoeber nothing; and

      e. Reasonable and necessary attorney fees pursuant to the Copyright Act.

                                VIII.     PRAYER FOR RELIEF

43.      WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that

Defendants be cited to appear and answer herein and that, upon final hearing of the cause,

judgment be entered for the Plaintiffs against Defendants for the economic and actual damages

requested hereinabove in an amount in excess of the minimum jurisdictional limits of the Court,

together with pre-judgment and post-judgment interest at the maximum rate allowed by law,

attorney’s fees, costs of court, and such other and further relief to which Plaintiffs may be

entitled at law or in equity, whether pled or unpled.


                                                   Respectfully submitted,




                                                   Warren Norred, TX Bar 24045094
                                                   Norred Law, PLLC
                                                   515 E. Border, Arlington, TX 76010
                                                   817-704-3984 O; 817-524-6686 F
                                                   wnorred@norredlaw.com
                                                   Attorney for Plaintiffs



4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 9
  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                        Page 10 of 85 PageID 270




Attachments:
Exhibit A – Cancelled checks to for graphic designs work
Exhibit B – Label artwork package created by Nuno Tuna
Exhibit C – Copyright certificates
Exhibit D – Amended Declaration of Joseph Friedheim



CERTIFICATE OF SERVICE

I certify that this Motion was served on all parties seeking service in the instant case via the
Court’s ECF system., by July 16, 2020.

/s/Warren V. Norred
Warren V. Norred, Bar No. 24045094




4:20-cv-335, Friedheim et al. v. Hoeber and Hveber Media, LLC; Plaintiffs’ First Amended Complaint   Page 10
Case 4:20-cv-00335-O Document 12 Filed 07/16/20         Exhibit
                                                  Page 11         A, p.271
                                                          of 85 PageID   1
Case 4:20-cv-00335-O Document 12 Filed 07/16/20         Exhibit
                                                  Page 12         A, p.272
                                                          of 85 PageID   2
(                                              (
               Case 4:20-cv-00335-O Document 12 Filed 07/16/20                       Exhibit B, p. 1
                                                                 Page 13 of 85 PageID 273

JFS • Vila das RainhasTraditional - 375nnl - Bottle Aluminum Neck Seal Coat




                                                                 ^.1 mm   r

                                                                                              Ajiuf^fnculU IbMsJi
                                                                                                     p»lc««^CO
                                                                                       ntr>             4', kvyv
(                                                  (
                Case 4:20-cv-00335-O Document 12 Filed 07/16/20            Page 14 of 85 PageID 274 Exhibit B, p. 2
JFS • Vila das RainhasTraditional - 375nnl - Label
(silkscreen print on glass or silkscreen print on clear polypropylene sticker)




                                                                                    Pantone
                                                                                    Metallic 8385        White        Black




                                    b*i»—11




                                   p-n/Vw'u
                                     GiMa*
                                     °'OSdos
                                                                     'm.
                                                        inrniniuui




                                               iMifnm
(                                              (
               Case 4:20-cv-00335-O Document 12 Filed 07/16/20                       Exhibit B, p. 3
                                                                 Page 15 of 85 PageID 275

JFS ■ Vila das RainhasTraditional - 375ml - Natura bottle simulation
(                                                       (
                        Case 4:20-cv-00335-O Document 12 Filed 07/16/20                       Exhibit B, p. 4
                                                                          Page 16 of 85 PageID 276

JFS - Vila das RainhasTraditional - 375ml - Natura bottle label placement




                                                                                   1      1

                                                                                   Jl'l




        (jMfUKvniitnr
           6C^nvn
                                                        ''Obidos
                                                                                                         i.m
                                                                                                         g^-'v
 V

(                                              (
               Case 4:20-cv-00335-O Document 12 Filed 07/16/20                        Exhibit B, p. 5
                                                                  Page 17 of 85 PageID 277

JFS • Vila das RainhasTraditional - 750nnl - Cylinder Container




                             ..■'mi




                     Gi^a
                     ^Obidos
(                                                   (
               Case 4:20-cv-00335-O Document 12 Filed 07/16/20                       Exhibit B, p. 6
                                                                 Page 18 of 85 PageID 278

JFS-Vila das RainhasTraditional - 750ml - Bottle Aluminum Neck Seal Coat




                                       /    I
                                                t




                                                                                       Ugrmtwm

                                                                                                 (»3rton9 Xo
                                                                                                    tf 109c
(                                               (
                Case 4:20-cv-00335-O Document 12 Filed 07/16/20   Page 19 of 85 PageID 279 Exhibit B, p.
                                                                                                      c7
JFS • Vila das RainhasTraditional - 750ml - Label
(silkscreen print on glass or silkscreen print on clear polypropylene sticker)




                                                                          Pantone
                                                                           Metallic 8385       White       Black




                                        iJjA
                                    ^'Obidos
(                                              (
                Case 4:20-cv-00335-O Document 12 Filed 07/16/20                       Exhibit B, p. 8
                                                                  Page 20 of 85 PageID 280

JFS ■ Vila das RainhasTraditional - 750ml - Natura bottle simulation
(                                                        (
                        Case 4:20-cv-00335-O Document 12 Filed 07/16/20                          Exhibit B,(
                                                                              Page 21 of 85 PageID 281     p. 9
JFS • Vila das RainhasTraditional - 750ml - Natura bottle label placement




                                                                                                         ^   ii-




                                                                   /I'V'VYY

                                                    **V«/TrniuvmriJ
                                                   ml       ,,.. n •                                               •97%




        .   «a,W.n>n<
                                                        "^OfilDOS
                                                          =±__LW
Case 4:20-cv-00335-O Document 12 Filed 07/16/20   Page 22 of 85 PageID 282Exhibit B, p. 10
                                                                        -A'.", -1^-V«i   ^ J.I




''{IHZ-:VI.
                        iilli



 Ndtura bottle 750ml & 375ml                                             i Ji'soiUTioNs

                                          I Front and back labels
(                                                (
                  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p.
                                                                    Page 23 of 85 PageID 283     (  11


JFS • Vila das RainhasTradltional
750 ml Cylinder simulation                                                                     fF SOi.rTIOXS




                                                                          jW|
                                                                          AIM'




 23S mm
(                 Case 4:20-cv-00335-O Document 12(
                                                  Filed 07/16/20                                                                          Exhibit B, p.c
                                                                                                                        Page 24 of 85 PageID 284       12


JFS ■ Vila das RainhasTraditional
750 ml Cylinder specifications                                                                                                                     jr-^OLUTlONS




                                                                                                               352 mm




                                                                                                                         .rtlADino.V^;
                                                                                                                                                        Pantone
                                                                                                                                                        Metallic 8385 C
                                  /                   »>                                 an hift'k.'tj
                                                               lU), fttt'AAV
                                      fji                      mv^:^iVf*fe4                      Msil
                                        :•...'.V',.        j.tf< f:tr,f;'rfnlh.^tuhu !>/iak If riM .v i, nJ-
                                                                                                                                                        Pantone
                                  n* CgukmiX^t^QUJ^                                                                                                     200 C
                                  .'.*• •                >''0^:.1i. /<         :a //w »,".T
                                       .'I   /.'.1 t> "f.Tr'.                             l*»/w N.*l /•




                                                                                                                                                        Pantone
                                                                                                                                                        200 C
                                                                                                                                                        Varnish UV


                                              ih:t,>nj 1                         aim't


                                                                                                                                                        Black




                                                            IF-SOl-lTTIOXS




                                                                                                                         IMPORTED

                        underlap area
                           )Omm
Exhibit B, p. 13




                                                                                                                                                            K-SOI.U I'lONS
        Page 25 of 85 PageID 285




                                                               4?wi                             77«> vvf4^»                         /•.«.•* ^<u .►.
                                                               Sfi^io U j.* iet \i*t<i^ Kfiffi Jctr'fM h Pnf'lti                           .V. rf- •.
                                                                               a •<*»'■/ »a/                  j »/kp^sf" • Ut >4 /•-<-.•.•• ; «;,'•
                                                               «.•. »• ^ .,'• r.    ><«* •?/../■.
                                                               3Zr Odfr
        Case 4:20-cv-00335-O Document 12 Filed 07/16/20




                                                               T.'*                ik.sTJ                4'         t' .v.. :-•,, f .v.-
                                                               <:,w.^. .V,'.- YT              A n-r.-:              . ' In^r t V...,.
                                                               ,t.Jf «rV/'./? •y'»/'*^yV.^;:4T.V»T                    *.*'•'* V/           , ..'< ;•
                                                               Jdt:iz       &» «i* K'^ ^Vf.'fS - ^ .I // «,'.. I'; • " '^k ;                    !• • '.'
                                                               Qir • n /»< / f(e
                                                          SWWtnnnfiTO^ywimrw^
                                                          •'                                        b(V«*-'*v.W,»;. mo*, • ^-4             '. ,.:i-'
                                                                                                                                                           Gi
                                                                                            W-r> f HAfw*4#               i'
                                                                                              IV.SOI.UIIONS
                                                                                                    Ili2mm
                                                          JF5 - Vila das RainhasTraditional
Exhibit B, p. 14




                                                          750 ml Cylinder placement           jKSoi.irnoNs
        Page 26 of 85 PageID 286




                                                                                               i''. i'zM'rVnri
                                                                                                 . '.r.     '-.-.r.J.
                                                                                               J/rCuA^JSUIrfOi
        Case 4:20-cv-00335-O Document 12 Filed 07/16/20
Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 15
                                                  Page 27 of 85 PageID 287
(                 Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p.c
                                                                    Page 28 of 85 PageID 288       16


JFS • Vila das RainhasTraditional
750 ml Natura bottle simulation                                                                IF'SOLITIONS
(silkscreen on glass or print on clear polypropylene sticker)




 227,15 mm
(                 Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p.
                                                                    Page 29 of 85 PageID 289     (  17


JFS • Vila das RainhasTraditional
375ml Natura bottle simulation                                                                 IF SOI.l'TIOXS
{silkscreen on glass or print on clear polypropylene sticker)




 lai.lSmm
(                 Case 4:20-cv-00335-O Document 12 Filed 07/16/20     Page 30 of 85 PageID 290   Exhibit B, p.
                                                                                                            (  18


JFS • Vila das RainhasTraditional
750ml - Bottle Neck Plastic Seal Coat                                                                           TF-SOT r - TO\'^
                                                             mm




                                                                                                      Pantone               Pantone
                                                                                                      Metallic 8385 C



                                                                    03,6 mm




                                                                                       uAmm

                                                                                       cursor line


                                                                                                     54 mm      519 mm




                                                                                  overlap dred
                                                                                  103 mm
(                 Case 4:20-cv-00335-O Document 12 Filed 07/16/20     Page 31 of 85 PageID 291      Exhibit B, p. 19


JFS • Vila das RalnhasTraditional
375nnl - Bottle Neck Plastic Seal Coat                                                                             tr-   -   •   <r   T




                                                            29,2 mm
                                                                                                         Pantone                          Pantone
                                                                                                         Metallic 8385 C                  200 C




                                                                       29,3 mm




                                                                                     16 mm
                                                                                     Oil sol line

                                                                                                        «mm        53,2 mm




                                                                                 ov«flapdiea
                                                                                 105 mm
(                 Case 4:20-cv-00335-O Document 12 Filed 07/16/20                 Page 32 of 85 PageID 292          Exhibit B, p. 20


JFS • Vila das RainhasTraditional
750ml - Label specifications & Edge cutting                                                                                              [FSCU.UTIOXS
(print on clear polypropylene sticker)



                                                                                                                                             Pantone
                                                                                                                                             Metallic 8385 C




                                                            33.9




353 mm                                                      WHIhas



                                                                      /vyww



                                                                                                              — 4—



79,4 mm
                                                  .    Ja
                                                  ^Ob;idos                          60^ mm   Mtaa
                                                                                                 MnMnKemmiHlHseainRiHa

                                                                                                       Mum
                                                                                             imm am— mm m ■ Mpaj md mm tr Mm
                                                      WILDCHEfJlVLICa'EI'l!                  r        4* lf«n 14*       ^ r If
                                                                                                         cs aufcii^jo Wfannwi
                                                                                                                                 IM C%



                                                       XHEE^EHIX                                 Plll|lill||
                                              750ml            :       mAlcJVol




                                                            ai mm                                               S1(nm
(                 Case 4:20-cv-00335-O Document 12 Filed 07/16/20                               Page 33 of 85 PageID 293                  Exhibit B, p. 21


JFS - Vila das RainhasTraditional
750ml - Label specifications                                                                                                                                              JFSOLUTTON'S
(silkscreen on glass)



                                                                                                                                                                                    Pantone
                                                                                                                                                                                    Metallic 8385 C




                                                                 29|4jinm




30 mm
                                              distance
                                             between
                                              giaptikrs - -r •
                                             J.w ttirn
                                                                            /wvwy



                                                                                                                    mMMaiHti              to     DMA
                                                                                        rwwnnnnnnmwwtfvwwvinnnnrw                                                 mnnnnnnnnnnnnfl
                                                                                                                    Cl<.*Wiei «< MiA    wi                 »


/»./ mm                                                                                                              nBrVRCimCKCOnilljaLKBCa M3ll«kMB<nS
                                                                                                                              I k>>*l Sf*.^iiiH M—W(fCMW IMM
                                                         ^Omoos
                                                         wrlb ."HEflRVUiiftt'R
                                                                                                                      mbm    .« pi ■ Pn»$^ mi MUM kr       im
                                                                                                                    r Uueawia ^RT. k«( to««iMVr C Vf >*■— IH.1*




                                                                                                                     IIIIPIII
                                                                                                                    sIhjhmii 4/
                                                                            20%Ak/Vc{




                                                                                                 3(04 mm
(                  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                                   Exhibit B, p. 22
                                                                              Page 34 of 85 PageID 294




 JFS - Vila das RainhasTraditional
375ml - Label specifications & Edge cutting                                                                  |F-SOLL'TTO\S
(print on clear polypropylene sticker)



                                                                                                                 Pantone
                                                                                                                 Metallic 8385 C




                                                          253 mm




  22 mm                                       distance
                                              between
                                              Qtai^lcs
                                               7.9 mm
                                                              I _ /vwffrt
                                                                                      'vr?
                                               rwvw«riJ
                                                                n T'ift   w


Ubei heigtii                                        °Obidos
 563 mm

                                                                                 illlilllllLr^
                                                                                .jniDU^IItttl Mi —




                                                         label}Mdth                    L^^dth
                                                          613yiim                       «6,4pim
                   Case 4:20-cv-00335-O Document 12 Filed 07/16/20                 Page 35 of 85 PageID 295                                Exhibit B, p. 23


                                                                                                                                                   C—
 JFS • Vila das RainhasTraditional
375mt - Label specifications
(silkscreen on glass)



                                                                                                                                                        Pantone
                                                                                                                                                        Metallic 8385 C




                                                             23£mm




                                              dtsiance
                                              between
                                             ■ grapracr
                                              12,7 mm
                                                            T                       MOHennMMcii ioioh*
                                                                                    ihiWev*w **♦< kw#«i eels             kxW"         If
                                                                                    •01 Me<n                                     04IVf •




Label heighl
                                                          GtWIa'                               V«
                                                                                    !h, hv# e a i«.>0
                                                                                                        I.UI
                                                                                                        ««.Ji »a • »4»n-i». CMMilflMtif
 57,7 mm                                                 '^Obidos
                                                          XJIR
                                                                                     llllillllLi



                                                                     Ubel,Vv<dth
                                                                      240 Jnm
(                             Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 24
                                                                                Page 36 of 85 PageID 296


JFS • Vila das Rainhas Traditional
750ml - Natura bottle label placement
(print on clear poiypropylene sticker)




                                         rm

                                                           J     L                 -ti   ^




                                                            ^Obidos
                                                                                                            5^
   c                          Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 25
                                                                                Page 37 of 85 PageID 297



JFS • Vila das Ralnhas Traditional
750ml - Natura bottle label placement
(silkscreen on glass)




                                                           J       L


                                                                   /VVWYt




                                                            ^Obidos

                                                               —                           _y
(                             Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 26
                                                                                Page 38 of 85 PageID 298



JFS • Vila das Rainhas Traditional
375ml - Natura bottle label placement                                                                         ir sC)i.liiC)n;s
(print on clear polypropylene sticker)




                                         L.J




                                                          1
                                                           lp.;hrujv     |]
                                                              ^"681005
                                                            . >r«—




                                                                     t   .N
(                             Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 27
                                                                                Page 39 of 85 PageID 299



JFS ■ Vila das Rainhas Traditional
375ml - Natura bottle label placement                                                                          j:   i; TTinv'
(silkscreen on glass)




                                                          1                                                1
                                                                                                           r

                                                           ruvun/^j
                                                             •^deiDOS
Case 4:20-cv-00335-O Document 12 Filed 07/16/20                                           Page 40 of 85 PageID 300           Exhibit B, p. 28




jVila das Rainhasllraditional Ginja
t       Natura bottlei375ml & 750nnl

                                                                                       Front and back labels
                                                                                              Label placennent
                                                                                        Bottle neck seal coat
                                                                                   Final bottle simulations
                                                                                         Bottle specifications




                                                              «                           Copyright©2016JFSolutions
           Unless otherwise indicated,all materials on thesejpages are copyrighted by JF Solutions. All rights reserved
              No part of these pages,either text oi image miy be used for any purpose other than specified in writing
      by JF Solutions. Tiierefore, reproduction, modification,itoiage in a retrieval system or retransmission, in any form
           or by any means,electionic, mechanical or othe^ise,for reasons other than specified,is strictly prohibited.
               Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p.c29
                                                                 Page 41 of 85 PageID 301

JFS • Vila das RainhasTraditional - 375ml - Bottle Aluminum Neck Seal Coat




                                                                  SVtrm   S63l«



                                                                                       .>«h   ,1i




                    f
 c
                Case 4:20-cv-00335-O Document 12 Filed 07/16/20   Page 42 of 85 PageID 302 Exhibit B, p. 30
JFS • Vila das RainhasTraditional - 375nnl - Label
(silkscreen print on glass or silkscreen print on clear polypropylene sticker)




                                                                           Pantone
                                                                           Metallic 8385         White        Black




                                     °'0ftlDOS
 c                                             (
               Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 31
                                                                 Page 43 of 85 PageID 303

JFS ■ Vila das RainhasTraditional - 375ml - Natura bottle simulation
                        Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p.c
                                                                          Page 44 of 85 PageID 304       32
JFS • Vila das RainhasTraditional - 375ml - Natura bottle label placement




                                                                                                          ^
                                    ^




                                        \
                                                               yytTTM

                                                       p-ATUWV      I
         UboipUMTVrff                                    .




                                                         °'6b!DOS
                                                                                                     r uim" iH«i• I 2   '
               Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 33
                                                                 Page 45 of 85 PageID 305

JFS • Vila das RainhasTraditional - 750ml - Cylinder Container




                     UIN A
                     °'Obidos
                Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 34
                                                                  Page 46 of 85 PageID 306


JFS - Vila das RainhasTraditional - 750nnl - Bottle Aluminum Neck Seal Coat




                                            !




                                                                                              IMTitOnf Vp
                                                                                       Allh           Irvy
                Case 4:20-cv-00335-O Document 12 Filed 07/16/20    Page 47 of 85 PageID 307Exhibit B, p. 35
JFS • Vila das RainhasTraditional - 750ml - Label
(silkscreen print on glass or silkscreen print on clear polypropylene sticker)




                                                                           Pantone
                                                                           Metallic 8385         White        Black




                                       rSi



                                          ■ "yWwv*
                                  r^^nfUWll
                                      .HJIa
                                     •^Obidos
                                                                  .IL^-
                Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p.c
                                                                  Page 48 of 85 PageID 308       36
JFS • Vila das RainhasTraditional - 750ml - Natura bottle simulation
                                                        c
                     Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 37
                                                                       Page 49 of 85 PageID 309

JFS • Vila das RainhasTraditional - 750nnl - Natura bottle label placement




                                                jn«aa™vA;
         UMpltnnwB                                  °'Obidos
                                   c
Case 4:20-cv-00335-O Document 12 Filed 07/16/20                       Exhibit B, p. 38
                                                   Page 50 of 85 PageID 310




                                        /




                                                                       : TF-SOLUTIONS
                                                                              i iMPORI EXPORT




                                            Front and back labels
                                                  Labels placement
                                             Bottle neck seal coat
                                            inal bottle simulations
                     Case 4:20-cv-00335-O Document 12 Filed 07/16/20                                     Exhibit B, p. 39
                                                                                       Page 51 of 85 PageID 311




        i                                            i
         \ This presentation was produced in November 2015
         'l                              for JF Solutions Ltd.

                                        Text revisions by Kini Cafesamo




         Copyright © 2016 JF SoluiionsUnless otherwise indicated, all miterials
     on thdse pages are copyrighted by JF Solutions. All rights reserved.^Jo part
    of thes^ pages, either text or image may be used for any purpose oth^r than
specified inWritingby JF Solutions. Therefore, reproduction, modification, storage
 in a retrie;|al system or retransmission, in any formor by any means,elepronic,
 mecharii{^l or otherwise, for reasons other than specified, is strictly prohibited.
(                       Case 4:20-cv-00335-O Document 12 Filed 07/16/20                        Page 52 of 85 PageID 312  Exhibit B, p.
                                                                                                                                    (40
                                                                                                       JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                    SUPPORT MEDIA
              internet/social media

1. Facebook.com                                      3. Plnterest.com                                          Note:

                                                                                                               All of these pages require graphic customization
This social network is an amazing promotional        Pinterest is a network for "people who like the           and some of them allow deeper personalization
tool if managed correctly.                           same things" and it's basically a product cata            like backgroun images and base color change
Based on basic friend networking, its potencial to   logue.
communicate within a specific group of interest      Your message is spread by a kind of online word
ed customers, gives you the power to communi         of mouth".
cate any direct promotional action (Fan Pages)       By "pinning" an entry on their own pages, users
through posts, announcing and managing events        become your promoters replicating the same pin
and sending private bulk messages to "likers".       over and over.
With proper programming, every post on a Gin-
jaUSA fan page will automatically create a post
on Twitter.
This network requires 2 hours/week to manage
                                                     4. Fancy.com (or similar)
for posting and "likers" answering.
You can buy a periodic promotion action by pay       There are a lot online product catalogues dis
ing small amounts of money set by you.               guised as social networks. This is one of them.
                                                     You can post products with your basic free
                                                     account but to have access to marketing tools
                                                     there's a paid account available.
                                                     There's a Business page option available that
2. Twltter.com                                       let's you access to previleged information like
                                                     demographics, and some user data.
It has no special features but everyone has a
Twitter account and for reasons no one under
stand. people do interact with it.
The Facebook/Twitter plugin allows you to be
present at this platform without actually going
there.
No marketing tools beside the obvious one.

                                                                                                                                                             30
(                      Case 4:20-cv-00335-O Document 12 Filed 07/16/20                 Page 53 of 85 PageID 313   Exhibit B, p.
                                                                                                                             (41
                                                                                             JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                      SUPPORT MEDIA
internet/website structure

1. website structure

Is the premium and sole brand of producer MSR.
This is a limited production item and its target
are social graders A and eventually B.                        m
                                                              f HOME
                                                                                    > Promo text and
350ml and 750ml available.                                                          competing set of pics
                                                                                    > Contacts (or contact
                                                                                    form)




                                       The Gima               2a                                                                         GINJA




 Institutional area           > General product description   > Presentation text     > Presentation text    > Presentation text   > Presentation text
about the importer                > Historical placement           > images                 > Images              > Images              > Images
    > History
                                  > Production locations        > Promo video           > Promo video          > Promo video         > Promo video
    > Contacts
                                         > Fotos              > composition specs    > composition specs     > composition specs   > composition specs
     > Team
                                                                  > Enology                 > Enology            > Enology             > Enology




                                                                                                                                                   29
(                                                      C
                   Case 4:20-cv-00335-O Document 12 Filed 07/16/20                       Exhibit B, p.
                                                                     Page 54 of 85 PageID 314       (  42
                                                                        JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                SUPPORT MEDIA
                         merchandising

1. T-shirts and hats                     2. Key-chains and pens                 3. Special pieces




                                        KM IXIVEJ




                                                                                                                28
                   Case 4:20-cv-00335-O Document 12 Filed 07/16/20                      Exhibit B, p.
                                                                     Page 55 of 85 PageID 315      (  43
                                                                        JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                SUPPORT MEDIA
      point of sale promotion

1. Roll-Up                               2. Poster                              3. Brand LED signage




4. Store front decoration




                                                                                                                27
                       Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p.
                                                                         Page 56 of 85 PageID 316     (  44
                                                                            JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                    SUPPORT MEDIA
                                   product labels

I.GinjaMSR

Is the premium and sole brand of producer MSR.
This is a limited production item and its target
are social graders A and eventually B.
350ml and 750ml available.




                                                                                                                    26
(                      Case 4:20-cv-00335-O Document 12 Filed 07/16/20                                                             Exhibit B, p.
                                                                                                              Page 57 of 85 PageID 317        (  45
                                                                                                                   JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                   SUPPORT MEDIA
                                   product labels

1. Vila das Rainhas Reserve

Is the Special reserve brand of producer Frutobi-
dos.
This is a controlled production item and its target
are social graders A and B.
750ml bottles




                                                                ai           It tS u i«ti I'uil}                                                       UinntSMLST WARNIM,:
                                                      .Bill .AjjiiS' uVkfpi-J!                                                            ITI Al l'- inlin^ ii i ihi         "■' -i
                                                      i^ru-i. f'l ilh                        >l\.                                              WiriniTl      Hi 1.1 0> >l      j|i mK m.
                                                                ut'J u/iifi h-ir"' u/'                                                                dur'rjt                N.-, lu^i.. i
                                                                        Mrrbrrtlex                                                    ihL fiik 111 hiiih Jcto.         iii (• nsumpb .r
                                                      iruftT am/JtrmnHn/aicnciUliirul                                                  iilai',4*ti lKi,trafy» iinf^rNyiur iihilin
                                                      iUccjM tt-WJUNu
                                                                                                    "n ^DAS                             I" dri«<c jiar xpcnitc irt*.-ntr*-n. and
                                                                                                                                                      rr>j« i-JtAc tvuliK (vi>Wrrt»

                                                      FRUldBIDOS                                                                                                    ImporieJI^'


                                                        1..1 ■ llU"'' I'll       f*
                                                                                      I ifcl >•
                                                                                                    mNHAS                                      Silt I s ln}* <1L-: IJ M »l I IK• V
                                                                                                                                                 Ud.'-> 'impiAmi

                                                       .-•ii.lrvloUibn-f''
                                                                                                        • CHERRY UQUOR D'OBIOOS-
                                                                                                                                                                       |l       I U IS--


                                                                                                                                                                 ml-                  "Ti
                                                                                                                                                                 * Au                 an




                                                                                                                                                                                             25
(                      Case 4:20-cv-00335-O Document 12 Filed 07/16/20                                                           Exhibit B, p.
                                                                                                             Page 58 of 85 PageID 318       (  46
                                                                                                                  JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                   SUPPORT MEDIA
                                   product labels

I.Vila das Ralnhas

Is the upper-level brand of producer Frutobidos.
This is a controlled production item and its target
are social graders B and C1.
375ml and 750ml bottles.




                                                                                           IMlm
                                                      artJ ■ ■hi*"          ixmiiktUr               *1
                                                                                                 IT- ■   I    A
                                                                                                                    ®
                                                                                                                                                         li()Vni>UtM WARMM,;
                                                                                                                                             'lt.tr •nlini;!.. mi S(in;i
                                                              Ilhl ni'M hi ixtMmtJnJ y-ti'                                                       wi'imn       niU n.ii Jtmk a!i .iK -ii.
                                                               uh<Uuhi-ti ivif-.-u uf'                                                      tsr'tiuip.-. Jucirji ,-vo^ui>. > ^x^, iuk . <
                                       o;             fit^irrfk-aa Mrcbrrrtet. aigOT                                                 ihc nvL (>l htrth iAic.'i^ j i ■ i • isurnpi. »r.
                                       o.             uvtrr aniJeimrtib-JagrlctikMrai                                                I >1             JK«T4p;-» imjlaim \ i 'ur jhi^n
                                        oi!           jktJml tt.WNnC
                                                                                             T>| ^DAS                                                         rjuK           pinMi/VN

                                                      FRU r6BIDOS
                                                      • i, In.i.v l.<|j • w.iaiM I'lhiV"
                                                           Ml!..ir |n/.h>l. • pi
                                                      KKK.IniiinMiliHiiii
                                                                                             Lainhas                                              Vilcl S IfTf*
                                                                                                                                                                        Imported bt:
                                                                                                                                                                         Mill II<l\s
                                                                                                                                                     III!.'/. ii|-jpi:iini Ix "(tflM




                                                                                                                                                                  It
                                                                                                                                                                  » un i^inij jsj




                                                                                                                                                                                            24
(                      Case 4:20-cv-00335-O Document 12 Filed 07/16/20                        Exhibit B, p.
                                                                          Page 59 of 85 PageID 319       (  47
                                                                             JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                   SUPPORT MEDIA
                                   product labels

1. Licor G

Is the entry-level entry level brand of producer
Frutobidos.
This is a mass production product and its target
are 21+ students, social graders C1 and C2.
375ml and 750ml bottles available.(?) Pending
new bottles and new labels approval.                                                         GOVERNMENT WARNING:(1) According(0 the
                                                                                           Surgeon General, women should not drink alcoholic
                                                                                            beverages during pregnancy because of the risk of
                                                                                               birth defects. (2)Consumption of alcoholic
                                                                                              beverages impairs your ability to drive a car or


                                                   LICOR                                   operate machinery,and may cause health problems.
                                                                                           WARNING; This beverage contains cherrk s with pit.

                                                                                               ^?£ot/cr OF portug^

                                                                                                  Ami)nri4'0li>il(n-T:*iSU6r%94/9'r:2U96f'nt
                                                                                                     «mi;Wb#*w»bi<topi-wwwJmebldefcei
                                                                                                                                       I
                                                                                                                  lirifo^tr:
                                                                                                       s«it USlapwMrr soumoNSlu,Ck.^
                                                                                                              <MpmMr,Ti7WSl        '
                                                                                                               t>h,<9iiiii4iuxDa   .


                                                                                                             JFSOl.t'TION.S
                                                            LfoUAU'




                                                          BOTTLED M 18%


                                                                                                         606314 012361'




                                                                                                                                                 23
(                       Case 4:20-cv-00335-O Document 12 Filed 07/16/20                            Page 60 of 85 PageID 320  Exhibit B, p.
                                                                                                                                        (  48
                                                                                                           JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                   SUPPORT MEDIA
          social grade definition

1. target identification

This chart is a helpful tool to target and match types of consumers with products.
Be aware that this is only a reference table and products may point for two or three types of consumers.
Some social grades will be considered due to the lack of buying power.
'Students include university, masters and post-graduate (21 +).


                                A+                     Wealthy upper class                                   Wealthy and sophisticated individuals, wine
            Ginja MSR                                                                                        collectors an fashionistas (trend-setters)
                   r"   •
     PRODUCT       j            SOCIAL GRADE           SOCIAL STATUS                                         OCCUPATION
r.    ^            \

                   ■j
                    i           A                       upper class                                          higher managerial, administrative
                                                                                                             or professional
               T HP;        —
                                B                       middle class                                         intermediate managerial, administrative
               Rainhas
               Reserve                                                                                       or professional

                                C1                     lower middle class                                    supervisory or clerical, junior managerial,

          H                                                                                                  administrative or professional, students

               Liquor G         02                     skilled working class                                 Young professionals, students* and party-goers

                                D                      working class                                         semi and unskilled manual workers

                                E                      those at lowest level of subsistance                  state pensioners or widows (no other earner),
                                                                                                             casual or lowest grade workers


                                                                                                                                                             22
(                   Case 4:20-cv-00335-O Document 12 Filed 07/16/20              Page 61 of 85 PageID 321     Exhibit B, p.
                                                                                                                          ( 49
                                                                                      JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                                        Events
                 SUPPORT MEDIA                                          can be totally sponsored or partially supported. JFS can pro
                                                                        mote their products by organising shows, tastings and par
                                                                        ties in clubs or places specifically chosen for the promotional
     Distributors will be in charge of pro                              actions. Press-Releases should be distributed among selected
                                                                        promotional agents (media).
    moting and selling your product with                                Parties are usually partially supported,falling to the bar pay
 "HoReCa"(Hotel/Restaurants/Catering)                                   ing part of the cost (distributor cost price). This can be done
                                                                        through Distributors, by offering one case in every two cases
 channels, To ensure a proper marketing                                 bought, as an example.
    action, JFS will need to provide them
                                                                        Product giveaways and merchandising
             with media sunport and info.                               must be provided to Distributors, Wholesalers and HoReCo. This
                                                                        can be done by producing small versions of the products and
The Catalogue/Product sheet                                             merchandising materials, such as t-shirts, caps/hats, pens or
will display the products, a short advertising text and a list of its   other original/exclusive promotional materials.
individual characteristics and specifications.
                                                                        P.O.S.s (Point Of Sale Promotion)
A Price Chart                                                           are banners, roll-ups, neon/led logo signs, etc... displaying your
with recommended prices which Distributors can use to inform            product or brand logos. They are usually visible in HoReCa web
wholesalers, retailers and HoReCa.                                      sites. They are supplied by JFS and its visibility is negotiated by
                                                                        the Distributor.
A Press-release
                                                                        JFS Website(w ww.ginjausa.cciii)
announcing the upcoming of new products is essential for pro
                                                                        the home page will work as a portal and be divided in three
 motion. Trend-setters, bloggers. State and National specialised
                                                                        parts.
 media will require them in order to speak about your products
knowingly. Journalists who are looking for newsworthy reports           The first one will feature a JFS institutional presentation, port
feature press releases if they find interesting events or tidbits       folio (in the future), team and contacts. Links to Distributors will
                                                                        also be included.
(juicy bit of gossip or news).
                                                                        The second will feature the GInja fruit and beverage, with an
This should include the Catalogue/Product Sheet, a Presenta
                                                                        introduction, historic placement and images.
tion Letter contextualising the product Ginja (origin, history,
characteristics, etc,..) and an Identi-Kit (a thumb drive or CD         The third one will display an introductory text, products and
with info, product pictures and logos). This will supply the me         specifications, its history, etc...
dia agents with enough info to fill their articles and reviews.         (The displayed URLs and domain names are mere examples).

                                                                                                                                          21
Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 50
                                                  Page 62 of 85 PageID 322




SUPPORT MEDIA'


                                           > introduction ... 21        \
                                                                        I
                                           > social grade definitior|... 22
                                           > product labels ... 23 ^        j

                                           > point of sale promotion (POS).,
                                                                                f




                                           > merchandising ... 28 i
                                           > Internet... 29                 \       I


                                                  website
(                   Case 4:20-cv-00335-O Document 12 Filed 07/16/20       Page 63 of 85 PageID 323    Exhibit B, p.(51
                                                                              JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                               Use the same font families for all your communication. Coherence is not

             LOGO APLICATION                                   just about matching colors in logo applications. All the details around it are
                                                               equaly a part of the process. Using the same type face in a letterhead com
                                                               munication or on a store POS will also contribute to brand recognition.
                    block text lettering                       Due to font copyright we advise it to be purchased at:
                                                               ITC New Baskerville
                                                               http://www.linotype.com/749/itc-new-baskerville-family.html
                                                               DIN Next
                                                               http://www.linotype.com/517415/din-next-family.html
DIN Next LT Light

ABCDEFGHUKLMNOPKRSTUVWXYZ
abcdefghijklmnopqrstuvwxyz
                                                               New Baskerville ITC Pro Light
1234567890 (*);/&%$#@
                                                               ABCDEFGHIJKLMNOPKRSTUVWXYZ
DIN Next LT Light Italic                                       abcdefghijklmnopqrstuvwxyz
ABCDEFGHUKLMNOPKRSTUVWXYZ                                      1234567890(*);/&%$#@
abcdefghijklmnopqrstuvwxyz
                                                               New Baskerville ITC Pro Bold
1234567890(*):/&%o$m
                                                              ABCDEFGHIJKLMNOPKRSTUVWXYZ
                                                              abcdefghijklmnopqrstuvwxyz
                                                              1234567890(*);/&%$#@

New Baskerville ITC Pro Roman                                  New Baskerville ITC Pro Bold Italic


ABCDEFGHIJKLMNOPKRSTUVWXYZ                                    ABCDEFGHIJKLMNOPKRSTUVWXYZ
abcdefghijklmnopqrstuvwxyz                                    abcdefghijklmnopqrstuvwxyz
1234567890 (*);/&:%|#@                                         1234567890
                                                                                                                                           19
                       Case 4:20-cv-00335-O Document 12 (
                                                        Filed 07/16/20                     Page 64 of 85 PageID 324                        Exhibit B, p. 52
                                                                                                   JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                                           E-mail communication must be standardized for all employees.
               LOGO APLICATION                                             Add the essential information and avoid adding two emails or phone num
                                                                           bers.

                                                                           Keep it short, simple and direct. If the client asks you. you can provide them
                                  electronic mail                          later with additional information like street addresses or Messenger names.


                                           signatures
1. Signature Info sequence                                    i     •                                                       Nfiw MfiTii-wi
                                                              if                                                                                                       c9   A         O
  Personal:                                                                                                    ^    t.' C      ■   U   /   I.

  a) Name of the sender(bold)                                     Tu imu                          gam                                                                                     0
  b) Job position of the sender (italic)
                                                                  Cf.
  c) E-mail of the sender
                                                                  SjDioct Irrrace
  d) Direct phone of the sender
                                                                  rrcm: Joe FnaOTKini                                                                                       JFS Si9       V
  e) Skype name
                                                                        St-<

                                                                  LQ'c-iosoTnacO in               co'iw.ictu- Moeoii'rj ell.                I         enm c wfta
  Company                                                                        Nularr        M-Wf coo cu                                        o:          co^OJi
  a) JF Solutions Logo                                                      t>u>jiii.b. Cittt                    u H ani Vmii ti'r.jir r (wfuuiii. AJijuaiii uwiwlei
                                                                  11 Mil IKI I 191 I <9«VIM          I-I 'Iil;3illl'l1 Mt iH' l.:llta>a| Ml
  b) JFS landline contact(60% black)                              •i-ttij*. iscw r inw.f lyiynfiro. (siiiri* tsui'Q vdr                     O^S! "xn.'jiiij
                                                                  r^3•m Vilonj                              'ctir* Q.tt pnr't.r^ ij» >a          pn        8iwrc<»
  c) JFS general e-mail(60% black)                                lifra. v'eaCuLfn 3! vaiitcai ItwrC' et ;cr«eo<al c^jt.
                                                                        sitiM tyi'—i.-iMi.r nxi* mm st-Miir^i iuiir~ fl.rjittt.r v-wmim R.tn^n           Mri pnitit
  d) JFS Website(60% black)                                       '••ftij;. L'o'" e^ai V'!*'; uandR a •LiOJisie m, po-rxwec f.sip L«a"" »ei p**'*vn'
                                                                  ctam U-as la ic^iU 5tR) ifi? iix*'.'e fax'Oiw Uu^ uir»:« "nrciia tcrmoOB twwc
                                                                  n-itu& lecoc e<^;nu' nxoj-i iijtjbaiiir Yxt.'S.iig.ia. :,l iiiiiee <.vf'«uib i4Ui»i''Vteio
                                                              '.d (jja


                                                                  n*Ml fiR4«n.s«

                                                                  Jo* rhedheini
                                                                         t.«ecun<* CWcw

                                                                  p<.fiKcH e ircfisolxa nsM-cctn
                                                                  ::, iTn'DCC.3M:C
                                                                  P.lyiM -III) K<




                                                                  IF SDI ITJONS

                                                                    i1:>j i.Cil
                                                                  I'lSiAjTMcHiUt^ti: i:i
                                                                                   i-im




                                                                                                                                                                                          18
                                                                                                                      (
                     Case 4:20-cv-00335-O Document 12 Filed 07/16/20     Page 65 of 85             Exhibit
                                                                                               PageID 325  B, p. 53
                                                                              JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                                Stationary for special occasions and new business.
          LOGO APPLICATION                                      To adopt after October 2016.



               special stationary                               3. Letterhead (8"l/2 XII") ANSI A



1. USPS Standard Envelope {A"1 /8 X 9"!/2)
                                                                                               JFSOLLTIOXS




    JFSOLUTIONS




2. Business Card (3"35X2"17)




                          F.SOU TtOXS

                                                                                                      itionslrd.com




                                                                                                                          17
                                                                                                                                                (
                           Case 4:20-cv-00335-O Document 12 Filed 07/16/20
                                                                              Cj            Page 66 of 85 PageID 326     Exhibit B, p. 54
                                                                                                  JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                                                   Stationary is the formal face of a brand. If you show the same aesthetic and
          LOGO APPLICATION                                                         functional dedication as you show on all your promotional pieces, it contrib
                                                                                   utes for your brand positive recognition.


                           basic stationary                                        3. Letterhead (8"l/2 X 11") ANSI A



1. USPS Standard Envelope (4"1 /8 X 9"1 /2)

                                                                                                                                           JFSOLUTIONS

i
                                     f




    JFSOLUTIONS

                'IX
                      rn




2. Business Card (3"35 X 2"17)



                                                            leWNewWSt te lM

                             JFSOLUTIONS                    tH aH75IOS-M4i




                                                     • \1   f Ii'iJIa
                                               8 L          kJINIA      c HSR ?




                                                                                                                                                             16
                                                                                  (
  Case 4:20-cv-00335-O Document 12 Filed 07/16/20   Page 67 of 85       Exhibit
                                                                    PageID 327  B, p. 55



LOGO APPLICATION


                                             > basic stationaryi... 15
                                             > special stationa|"y ... 16
                                                                     {-•*
                                             > e-mail signatur^ ... 17
                                             > block text letterii^g ... 18
                                                                                                                                                      c
                       Case 4:20-cv-00335-O Document 12 Filed 07/16/20                          Page 68 of 85 PageID 328   Exhibit B, p. 56
                                                                                                        JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




   LOGO PRESENTATION
                            visual integrity
1. visual comfort                                     2. Ratio                                                  3. Minimum size reduction

To preserve logo integrity, always nnaintain a        Logo recognition is as important to a brand as            A quarter of an inch logo might be visible on a
minimum clear space around the logo.                  good reputation is to a company's CEO.                    printed packaging or label but it will be as good
This free area visualy isolates the logo from         Your audience must be able to promptly recog              as nothing if you print it on a Billboard.
competing graphic elements such as other logos,       nize your logo even if from a passing vehicle. For        The full colored logo has a high reduct'on rate but
copywritting (text), photography or background        this reason, the logo must - among other things           in the lower sizes, alterations might be required.
patterns that may divert attention.                   - maintain its size ratio.

The minimum clear space for the JFSolutions
logo is 1 /4 of its width.

                                                                                                                                                              100%


                                                                                                                     JFSOLUTION^ IMPORT .PYPnPT


                                                               <:         IMP^RI LXRQRI

                                                      In the above picture, the correlation between the
                                                      symbol and lettering are assured.
       JFSOj,UTIONSIMF ORT•EXPORT                                                                                              JFSOLUTIONS

                                    _____    _   _J




                                                      JFrS                    UTIONS
                                                                       IMPORT•EXPORT
                                                                                                                                  IF-SOLUTIONS
                                                                                                                                                   Abolition of the
                                                                                                                                                   import-Export"
                                                      In the above picture, there are two ratio anom
                                                      alies. The first one is the unauthorized dispro
                                                      portion between the symbol and the lettering,             Abolition of
                                                      and the second refers to the extended look of the         the blue gradient \
                                                      ensemble.


                                                                                                                                                                U
                                                                                                                                                                                             (
                                 Case 4:20-cv-00335-O Document 12 Filed 07/16/20                                           Page 69 of 85 PageID 329            Exhibit B, p. 57
                                                                                                                                      JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




     LOGO PRESENTATION
     background appiications

 1. Photographic backgrounds                                        2. Flat colored backgrounds                                               3. Visually aggressive backgrounds

When placed over a photograph or illustration,                      Not recomended the use of a full colored logo                             Not recomended visuallly doubtful color combi
the color of the logo may be obliterated due to                     over a similar flat colored background.                                   nations that might create visual disorientation or
background color predominance. An appropriate                                                                                                 in some cases real "color hate"..
version must be applied, depending on the back
ground being lighter or darker, and if they have
similar logo colors.




^ (!) The color predomirjance of Ihe background interferes with     X (!) The background color interferes with the lego black color.          X (!) The background color interferes with the logo black color.
      Ihe logo color.




                FSQLUTION                                                       JFSOLUTIONS                                                              JFSOL lITIONS
                                                                                         '    IW=Ot?T EXPORT                                                            IMPORl



Q (!) In this example,Ihe use of Ihe white color version provides   Q (!) The use of the white color version provides - most of the           Q (!) On vibrant backgrounds alwaysuse all while or black logo
     sufficient contrast to the logo..                                   limes ■ enough contrast to the logo..                                     versions.


                                                                                                                                                                                                             13
                                                      c
                    Case 4:20-cv-00335-O Document 12 Filed 07/16/20     Page 70 of 85 PageID 330     Exhibit B, p.c58
                                                                              JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                               Special colored logo versions serve special occasions and clients.
   LOGO PRESENTATION
   special colored versions
                                I.Gold full
                                positive version

1. Full gold positive version                                  2. Full gold negative version




            JF-SOLUTIONS                                                    JF-SOLUTIONS
                          IMPORT • EXPORT                                                   IMPORT-EXPORT




3. One color gold positive version                            k. One color aold neaative version




            JF-SOLUTIONS                                                    JF-SOLUTIONS
                          MPORT EXPORT                                                      IMPORT - EXPORT




                                                                                                                                    12
     Case 4:20-cv-00335-O Document 12 Filed 07/16/20       Page 71 of 85 PageID 331   Exhibit B, p.c59
                                                               JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                CMYK Colors are used mainly for Four Color (Process) Offset printing.

LOGO PRESENTATION                               RGB Colors are used for Digital printing, computer displays and TV.
                                                Web Safe Colors are used for internet content.
                                                Pantone Colors are used for Direct Spot Color Printing.
 special color schemes                          RAL Colors are used for paint and coatings.




           J
JF-SOLUTIONS
      IMPORT EXPORT
                                                Production Color References




         j                                          RAL
                                                    1027
                                                                      CMYK
                                                                      0,19, 85. 33
                                                                      Process Gold
                                                                                        RGB
                                                                                        172,T39, 26




JFSOLUTIONS                                         Websafe           Pantone
      IMPORT■EXPORT                                 #999933           Metallic 8642


                                                                                                                        11
                    Case 4:20-cv-00335-O Document 12 Filed 07/16/20     Page 72 of 85 PageID 332       Exhibit B, p.c60
                                                                              JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                               No brand or logo is sufficiently versatile to allow its application to every

   LOGO PRESENTATION                                           graphic environment or media available on the market and for that reason, a
                                                               set of application rules must be applied.
                                                               Below you will find a series of chromatic variantions for the most common
    official colored versions                                  situations.
                                                               In the folowing pages we will get you through the logo insertion to various
                                                               types of backgrounds.


1. Full color positive version                                 2. Full color negative version




           JFSOLUTIONS                                                       JFSOLUTIONS
                          IMPORT-EXPORT                                                       IMPORT EXPORT




3. One color positive version                                  4. One color negative version




            JFSOLUTIONS                                                      JFSOLUTIONS
                          IMPORT-EXPORT                                                       IMPORT - EXPORT




                                                                                                                                              10
     Case 4:20-cv-00335-O Document 12 Filed 07/16/20      Page 73 of 85 PageID 333    Exhibit B, p.C61
                                                                 JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                CMYK Colors are used mainly for Four Color (Process) Offset printing.
LOGO PRESENTATION                               RGB Colors are used for Digital printing, computer displays and TV.
                                                Web Safe Colors are used for internet content.
                                                Pantone Colors are used for Direct Spot Color Printing.
 official color schemes                         RAL Colors are used for paint and coatings.




                                                Production Color Reference/Process gradient sequence




                                                    CMYK              CMYK             CMYK
                                                    100,69,7,30       100.45, 14,14    Null




JF-SOLUTIONS
      IMPORT-EXPORT


                                                Production Color Reference/One color gradient sequence




                                                    Pantone                            Pantone
                                                    294 C                              White C
                                                    RGB                                RGB
                                                    0, 47, 108                         255,255, 255



JF-SOLUTIONS                                        Web Safe
                                                    #003366
                                                    RAL
                                                                                       Web Safe
                                                                                       #FFFFFF

                                                                                       RAL
      IMPORT-EXPORT                                 5002                               9016
(       Case 4:20-cv-00335-O Document 12 Filed 07/16/20     Page 74 of 85 PageID 334     Exhibit B, p. c62
                                                                  JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                                                   Note:

    LOGO PRESENTATION                              Due to font copyrights we advise its purchase. You can find clickable links on
                                                   page 19 of this presentation


                          lettering




JFSOLUTIONS
         IMPORT-EXPORT
                                                   New Baskerville ITC Pro Roman

                                                  1AT^r^rtTTTrr'TJTTT/T
                                                    M   k\ r \ .1          MNr\Pi^DcnrTr\mrw7
                                                                  XX jIvl-iiVii ^ wx xvxvi^ x\_> v **.^vxz_j

                                                  abcdefghijklmnopqrstuvwxyz
                                                  1234567890 {''');/8c%$#@
                                                                                                         >




                                                   DIN Next LT Light

                                                   ABCDEFGHUKLMNOPKRSTUVWXYZ
                                                  abcdefghijklnnnopqrstuvwxyz
                                                  123A567890 (*):/&%$#@
(    Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p.C63
                                                       Page 75 of 85 PageID 335
                                                          JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




LOGO PRESENTATION
    logo build and ratio
    Case 4:20-cv-00335-O Document 12 Filed 07/16/20                       Exhibit B, p. 64
                                                      Page 76 of 85 PageID 336




LOGO PRESENTATION


                                               > logo build and ratio ... 7
                                                          *



                                               > letterjing ... 8
                                                          !-. ■

                                               > offici^ color schemes ... 9
                                                              I
                                               > official colored versions ... 10
                                                       . j
                                               > special color schemes ... 11
                                               > special colored versions ... 12
                                                                  f

                                               > backfifound applications ... 13
                                                      photographic backgrounds
                                                      fiat colored backgrounds
                                                      vis.ually aggressive backgrounds
                                                         '       ;
                                               > visual integrity ... 14
                                                      visdai connfort
                                                      rati'p
                                                      min'innunn size reduction
c                  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 65
                                                                     Page 77 of 85 PageID 337
                                                                        JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




                     INTRODUCTION
                               previous logo

The previous JFSolutlons logo had a serious communication
issue that prevented the audience from spelling the company's
name correctly, The oversized S between the "J" and "F" initials
incorrectly leads to :he misspell of the acronym.

Moreover, by display,ng "JSF" in the logo above the company
name "JF Solutions Ltd. Co." - and because most people are
visual and tend to reproduce verbally what they see - it leads to
an involuntary repetition of the keyword: JSF Solutions.




                   [F Solutions Ltd. Co.
Case 4:20-cv-00335-O Document 12 Filed 07/16/20    Page 78 of 85 PageID 338 Exhibit B, p. 66
                                                         JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




 INTRODUCTION
   company profile

                                           JFSolutions

                                           is an Import/Export company owned by Joe Friedheim.

                                           Mr. Friedheim made his career in the aviation industry dealing
                                           with government contracts and developed a long experience in
                                           this field. His newiy founded company - JFS - is starting ac
                                           tivities in the food & beverages market by importing exclusive
                                           representations of a traditional Portuguese beverage.

                                           Mr. Friedheim was introduced to Ginja liquor by the hand of his
                                           wife lasmin when visiting family in Portugal. Due to this prod
                                           uct's quality and historic value, the couple soon realized of a
                                           potential business opportunity in the U.S.

                                          JFS will be trading four premium quality brands through se-        -
                                           lected distributors across the U.S.A.. Canada and Mexico.

                                          Now. this company will face a greater public exposure through
                                          out packaging, promotional print and web graphic material.
                                          Therefore, a redesign is mandatory to allow JFS to compete in
                                          a fierce and more visual market.

                                          This new graphic identity must reflect modernity and style
                                           without loosing JFS core values and reputation.



                                                                                               Kini Friedheim
Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 67
                                                  Page 79 of 85 PageID 339




 INTRODUCTION


                                             company profile ... 4
                                             previous logo ... 5
                                                                      Exhibit B, p. c
                                                                                    68
                                                                                         > I




Case 4:20-cv-00335-O Document 12 Filed 07/16/20   Page 80 of 85   PageID 340
                                                     JF SOLUTIONS LTD CORPORATE IDENTITY RESTYLE




          CONTENTS


                                          > INTRODUCTION ...3

                                          > LOGO PRESENTATION ... 6

                                          > LOGO APPLICATION ... 15

                                          > SUPPORT MEDIA ...20
       Case 4:20-cv-00335-O Document 12 Filed 07/16/20                     Exhibit B, p. 69
                                                         Page 81 of 85 PageID 341




     JF SOLUTIONS LTD
               1 CORPOR/VTE
               :        IDENTITY
               i        RESTYLE
>
0             YJ • Nov 201 5
z
U)
r
C
N
      Case 4:20-cv-00335-O Document 12                        Filed 07/16/20       Page 82Exhibit  C, p.
                                                                                           of 85 PageID 3421
Certificate of Registration
  ■•o-STATf.,          This Certificate issued under the seal of the Copyright
                       Office in accordance with title 17, United States Codcy
                       attests that registration has been made for the work
                       identified below. The information on this certificate has
                                                                                     Registration Number     " -
                       been made a part of the Copyright Office records.
                                                                                     VA 2-182-743
                                                                                     Effective Date of Registration:
                                                                                     December 11, 2019
                                                                                     Registration Decision Date:
                       Unit& Sta
                       Unit^ States,Register of Copyrights ^d Director               December 13, 2019




                          Title of Work:     JF Solutions' LTD Coiporate Identity Restyle


   Completion/Publication
                   Year of Completion: 2015
                 Date of 1st Publication: December 31, 2015
                Nation of 1®' Publication:    United States


   Author

                     •           Author: Joseph Friedheim
                         Author Created:     2-D artwork
                    Work made for hire;      Yes
                              Citizen of:    United States


   Copyright Claimant

                   Copyright Claimant: Joseph Friedheim
                                             3541 High Countryside Dr, Grapevine, TX,76051, United States




    Rights and Permissions

                   Organization Name: Norred Law,PLLC
                                  Email:     wnorred@norredlaw.com
                             Telephone: (817)704-3984
                               Address:      515 E. Border St
                                             Arlington, TX 76010 United States

  Certification

                                 Name;       Warren V. Norred
                                  Case 4:20-cv-00335-O Document 12 Filed 07/16/20                                                             Page 83Exhibit C, p.
                                                                                                                                                     of 85 PageID 3432



                                    ^plicant's TracidngMimbaln'                                      > :-


                                                     Copyright OMcjMTiotcs: 'Basis fprliegistrationifCollechve W




                                                ■■ --'"."■A      /'.A           A              ">   ' -vAA    •■        '"A   A' ^   s   /"                        s - / - A ■




                                                                                     '" V!




                                                                                                             "V- '' "-,:■                V




-- .'   '.   /. .- V -
a^c'''~a':^aa            /•-("'A ('a >--(,"'>            VA/~A' '-^JA-- '/~"\Ay-A"
                                                                                                                      "A .                    : -'"\A _ A:>-■•', : N_Aa2a',"s   A'7>A'-'~A_
                                                                                                                                                                     vA'/~:\' 'v-s ■ ■/Ar-.'A'yjAA




                                                                                                                                                                                                                    A_

                                                                                             •!.'




                                                                                        ■±




                                                                                                                                                                                                     .Page 2.of 2
    Case 4:20-cv-00335-O Document 12 Filed 07/16/20   Page 84Exhibit C, p.
                                                             of 85 PageID 3443
                       Registration #: VA0002182743
                    Service Request #: 1-8340392391




Norred Law,PLLC
Warren V. Norred
515 E, Border St
Arlington, TX 76010 United States
Case 4:20-cv-00335-O Document 12 Filed 07/16/20   Page 85 of 85 PageID 345
